DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1 & 5-10 are pending and have been examined in this application. The Information Disclosure Statement (IDS) filed on 05/12/2022 has been considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an arc blocking part in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
“an arc blocking part” is recited to include a first extending plate. Therefore, an arc blocking part has been interpreted to be an extending plate or its equivalence.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 & 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art shown in Figures 1-3 of Applicant’s disclosure, hereafter referred to as APA, in view of JPS56101116U, hereafter referred to as [116].

A) As per Claim 1, APA teaches an arc ventilation system of a distributing board in which a plurality of compartments are provided (APA: Figure 1), wherein 
a first compartment accommodating an electric power device which can be drawn in or out, among the plurality of compartments (APA: Figure 1, Item 3 with device 7);
a guard plate is formed on upper, lower, left, and right sides of the electric power device (APA: Figure 2, Item 7c).
APA does not teach an arc blocking part blocking a space between the electric power device and the first compartment at an operation position of the electric power device;
the arc blocking part partially overlaps the electric power device in a direction perpendicular to a direction in which the electric power device is drawn in or out;
the arc blocking part is provided at an upper panel or a side panel of the first compartment;
the arc blocking part partially overlaps the guard plate.
However, [116] teaches an arc blocking part blocking a space between the electric power device and the first compartment at an operation position of the electric power device;
the arc blocking part partially overlaps the electric power device in a direction perpendicular to a direction in which the electric power device is drawn in or out ([116]: Figures 1 & 3, Item 4 blocks arcs);
the arc blocking part is provided at an upper panel or a side panel of the first compartment ([116]: Figures 1 & 3, Item 4 on all sides of compartment);
the arc blocking part partially overlaps the guard plate ([116]: blocking part extends around entire electric device and would overlap guard plate).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of APA by adding an arc blocking part, as taught by [116], with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified APA with these aforementioned teachings of [116] with the motivation of preventing arc gases from escaping toward the entry of the electric device.

B) As per Claim 5, APA in view of [116] teaches that a second compartment (APA: Figure 1, Item 4) and a third compartment are provided adjacent to each other above the first compartment (APA: Figure 1, Item 6),Response to Restriction Requirement dated October 18, 2021 Application No. 16/657,258 (0313073.00923)the upper panel comprises a first upper panel disposed below the second compartment and a second upper panel disposed below the third compartment, and a partition frame is provided at a rear portion of the first upper panel, so that the guard plate is disposed below the partition frame at an operation position of the electric power device (APA: Figure 2, partition frame above 7c on upper panel below Item 4).

C) As per Claim 6, APA in view of [116] teaches that the arc blocking part comprises a first extending plate provided at a front portion of the second upper panel ([116]: Figure 3, item 4 is at front of second upper panel extending downward).

D) As per Claim 7, APA in view of [116] teaches that a height of the front portion is equal to a height of the partition frame ([116]: Figure 3, item 4 would be positioned with partition frame of APA extending downwardly therefrom to overlap guard plate).

E) As per Claim 8, APA in view of [116] teaches that a lower end of the first extending plate extends to a position lower than a height of the upper plate of the guard plate ([116]: Figure 3, item 4 is at front of second upper panel extending downward past guard plate 15 (analogous to 7c in APA)).

F) As per Claim 9, APA in view of [116] teaches that the side panel of the first compartment is provided with a protection plate, and the protection plate is supported by a support plate ([116]: Figure 3, Item 4 extends on side as protection plate supported by side panel of compartment).

G) As per Claim 10, APA in view of [116] teaches that a second extending plate is bent from the protection plate or the support plate, a portion of the second extending plate partially overlaps the side plate of the guard plate ([116]: Figure 3, Item 4 extends on side as protection plate supported by side panel of compartment).

Response to Arguments
Some of Applicant’s arguments with respect to claim(s) 1 & 5-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Other of Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive.
A) The Applicant asserts that arc blocking part is known in the art and fails the 3-prong test because there is sufficient structure. The Examiner respectfully disagrees. “part” is the generic placeholder with the function of blocking arcs. There is no structure in the claims to provide this function. The Examiner notes that stating it overlaps with another structure is not structure of the part, but its relation with another part. Therefore, the interpretation has been maintained.
B) The Applicant asserts that [116] does not teach a arc blocking part, but instead a partition wall. The Applicant further notes items from the specification noting the differences between the partition Item 4 of [116] and Applicant’s arc blocking part. The Examiner respectfully disagrees. The Examiner notes that arc blocking part is a broad term and item 4 in [116] would block arc gases. Therefore it meets the claim limitations and the rejection is proper and has been maintained. The Examiner notes that while claims are read in light of the specifications, specific limitations from the specifications argued are not present in the claims and therefore are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762